DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 8/18/2021.
Claims 21-44 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance by assigning a velocity value to data that is indicative of a projected data lifetime.  By storing data based on assigned velocity value, overhead for performance of management operations  to be performed on a non-volatile memory may be reduced, thus increasing system performance during system management operations. 
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2012/0191900 ("Kunimatsu") in view of USPGPUB 2010/0064111 ("Nakai") in view of U.S. Patent No. 10,120,573 ("Alexander") and U.S. Patent Np. 10,509,770 ("Samsung").  The combination of Kunimatsu, Nakai, Alexander, and Samsung teaches a flash memory system that groups blocks of flash memory based on projected remaining lifetime of the flash memory blocks.
None of Kunimatsu, Nakai, Alexander, or Samsung alone or in combination teaches or suggests each and every claimed feature of the inventions of the instant application.  Specifically, the claimed feature of "…wherein, a first state and a second state are .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Daniel C. Chappell/             Primary Examiner, Art Unit 2135